C$ unless otherwise stated TSX/NYSE/PSE: MFC SEHK:945 For Immediate Release August 11, 2011 Manulife’s strong top line growth and lower risk profile generated second quarter earnings of $490 million Quarterly Highlights: · We delivered $929 million of net income attributed to shareholders excluding the direct impact of equity markets and interest rates1. · Sales1 of wealth and insurance products targeted for growth increased 27 per cent and 28 per cent compared to second quarter 2010. · We expanded and diversified our distribution channels in Asia through strong agency growth and new bank distribution agreements. · Generated record mutual funds sales in Canada. · Delivered a 50 per cent increase in U.S. mutual fund deposits over the second quarter 2010. · Achieved a record $481 billion in funds under management1. · Our hedging program dampened the impact of lower equity markets and interest rates on net income in the second quarter. It also reduces the effect of the highly volatile financial markets in the third quarter to date. · We reduced to $1.2 billion the estimated sensitivity of shareholders’ net income for a 100 bps parallel decline in interest rates before any Available For Sale bond offsets. · With MLI’s MCCSR ratio at 241 per cent, capital1 levels remained strong. TORONTO – Manulife Financial Corporation (“MFC”) today reported strong top line growth for the second quarter ended June 30, 2011 and an earnings profile that benefited from risk reduction efforts undertaken in the past year. Second Quarter 2011 (Three months ended June 30, 2011): · Net income attributed to shareholders of $490 million vs. a net loss of $2,434 million in the second quarter of 2010. · Fully diluted earnings per share, excluding convertible instruments, of $0.26 vs. a loss per share of $1.39 in the second quarter of 2010. · Return on common shareholders’ equity1 of 8.2 per cent. Year to Date 2011 (Six months ended June 30, 2011): · Net income attributed to shareholders of $1,475 million vs. a net loss of $1,210 million in the first half of 2010. · Fully diluted earnings per share, excluding convertible instruments, of $0.80 vs. a loss per share of $0.71 in the first half of 2010. · Return on common shareholders’ equity of 12.8 per cent. 1 This item is a non-GAAP measure. For a discussion of our use of non-GAAP measures, see “Performance and Non-GAAP Measures” below. Chief Executive Officer Donald Guloien stated, “I am very pleased with the results in the quarter: we delivered strong underlying sales growth, achieved all-time records in a number of our businesses, won new bank distribution deals in Asia, produced excellent investment results, reduced the impact of market swings through hedging, and received important approvals for Long-Term Care price increases. The quarter was not without challenges: insurance sales were down in China, we are seeing increased competition in the U.S. 401(k) business, and continued lower interest rates were reflected.Looking forward, we expect to see a slowing in Japan insurance sales due to price increases we have implemented, and basis changes in the third quarter will likely be negative.But overall, we finished the second quarter with solid earnings, a dramatic improvement over last year, and the third consecutive quarter of highly positive results; strong underlying business growth; a healthier business mix; and an excellent capital ratio.” Mr. Guloien added, “Given the volatility of markets around the world, both during the quarter, and over the last two weeks,I am particularly pleased at both the amount and the effectiveness of our hedging to-date, which is significantly dampening the impact of the decline in equity markets and interest rates on earnings and capital ratios.Hedging has a cost, but at times like these, it is clearly beneficial; it also allows investors to focus more and more on our core business.” Chief Financial Officer Michael Bell added, “We continue to execute our strategy of successfully growing targeted businesses while reducing our risk profile.We achieved record funds under management of $481 billion and record sales in a number of targeted businesses. We made further progress on securing price increases for our in-force U.S. Long-Term Care business, with 20 states to-date approving increases for our retail business.We also took further actions to reduce equity market and interest rate sensitivities and remain ahead of our timetable.This progress has enabled us to mitigate the impact of the underperforming equity markets and low interest rates in the second quarter.” Mr. Bell continued, “We accrued $370 million after tax this quarter for changes in our fixed income ultimate reinvestment rate assumptions which are based upon a formulaic process using the five and ten year rolling average of government bond rates. The averages include a projection of the June 30, 2011 rates for the next twelve months. The process improvements that we have made over the last twelve months enabled us to estimate the impact of this annual update in the second quarter, rather than including it in the annual basis changes scheduled for the third quarter. While we currently cannot reasonably estimate the impact of the additional basis changes in the third quarter, early work suggests that our U.S. mortality table updates when completed, may result in a material impact on third quarter 2011 earnings. Preliminary indications are that this charge could be up to $700 million after-tax. Work is continuing on the review of other actuarial assumptions, and we would expect the other impacts to include both positive and negative adjustments. The work is expected to be completed in the third quarter and the actual impact is likely to differ from our early indications.” SUMMARY OF HIGHLIGHTS Underlying businesses exhibiting strong growth, supported by distribution strength: · Second quarter insurance sales of products targeted for growth were up 28 per cent compared to the second quarter of 2010 on a constant currency basis2.Asia recorded 42 per cent sales growth primarily led by a 67 per cent increase in insurance sales in Japan, in advance of a price increase and associated benefit reduction that came into effect in June.The product changes in Japan were part of our ongoing drive to improve our profit characteristics and risk profile. Given the high sales prior to the implemented changes, we expect insurance sales in Japan to drop in the second half of 2011. ASEAN region insurance sales increased by 35 per cent, with record sales in Vietnam and the Philippines 2 Sales growth rates are quoted on a constant currency basis. Constant currency is a non-GAAP measure. See “Performance and Non-GAAP Measures” below. 2011 Second Quarter Press Release & Management’s Discussion and Analysis being driven by growing agency distribution capacity.The sales growth across Asia was partially offset by a seven per cent drop in sales in China. · Second quarter wealth sales of products targeted for growth increased 27 per cent compared to the second quarter of 2010 on a constant currency basis.Broad based sales growth in Asia wealth management, up 59 per cent, benefited from strengthening bank distribution relationships in Indonesia, sales growth at Manulife TEDA and strong sales in Hong Kong.In Canada, individual wealth management sales increased 22 per cent, driven by record mutual fund sales, which more than doubled, and strong growth in both InvestmentPlus and Manulife Bank’s new lending volumes.Mutual fund sales in the U.S. were up 50 per cent, supported by our strong distribution.Fixed product sales were down globally as expected. This was largely a reflection of the low interest rate environment.While 401(k) sales were lower than expected this quarter, a record level of proposal activity is encouraging for the second half of 2011. Consistent with our distribution diversification strategy in Asia we signed several new strategic bank distribution agreements. These include the renewal and expansion of our long-term distribution relationship with CITIC Bank International in Hong Kong. In addition, we signed a nationwide agreement with the Bank of China, making us the first foreign joint venture insurer to do so. Effective hedging program dampened the direct impact of lower equity markets and interest rates on net income: · We remain ahead of our original timetable for reducing equity market and interest rate sensitivities and committed to achieving our 2014 goals of hedging 75 per cent of underlying exposure to equity market movements and reducing net income sensitivity, to a 100 basis point decline in interest rates, to $1.1 billion. · During the quarter we adjusted the mix of our macro equity hedges to better match our exposures.We shorted approximately $125 million of Tokyo stock price Index (“TOPIX”) equity future contracts and unwound $100 million of Toronto Stock Exchange (TSX) equity future contracts. In July, we shorted an additional $150 million of TOPIX equity future contracts. · We reduced the estimated sensitivity of shareholders’ net income to a 100 bps parallel decline in interest rates, as at June 30, 2011, to $1.2 billion, before any Available For Sale bond offsets, by executing interest rate swaps and purchasing longer duration bonds. The annual update of fixed income ultimate reinvestment rates used in the valuation of policy liabilities resulted in a $370 million charge due to the current low interest rate environment.Because of process improvements the amount could be estimated in advance of the annual update of actuarial methods and assumptions. The expected cost of macro hedging was $104 million in the second quarter of 2011.While we expect positive equity market returns as part of our long-term actuarial assumptions, we have entered into macro hedges to protect our exposure to market downturns. As a result of the decline in equity markets in the second quarter we reported a gain relative to expected cost on macro hedges of $142 million, which more than offset the expected cost, and resulted in a net gain of $38 million. Actions taken to lengthen the duration of assets backing policy liabilities to help reduce interest rate sensitivity resulted in a gain of $123 million. Additional investment gains of $217 million were primarily related to fixed income trading, market value increases on non-fixed income investments and asset mix changes. Long-Term Care (“LTC”) in-force price increase approvals are progressing well, with approvals received to date from 20 states for the retail business. We have successfully introduced a more profitable, lower risk LTC product in 43 states for new retail business. 2011 Second Quarter Press Release & Management’s Discussion and Analysis Net income in accordance with U.S. GAAP3 for the second quarter of 2011 was $961 million. Capital levels were strong despite the impact from phasing in IFRS and related party reinsurance capital requirements. The Manufacturers Life Insurance Company’s (“MLI”) Minimum Continuing Capital and Surplus Requirements (“MCCSR”) ratio of 241 per cent was down two percentage points compared to the first quarter of 2011. These levels remain well above regulatory requirements. Four points of the reduction were due to the continued phase in of the adoption of IFRS and a change to MCCSR guidelines for related party reinsurance agreements. Two points of the reduction were due to the repayment of $220 million of debt that matured on May 31, 2011.A partial offset to these reductions was the positive six point contribution from the completion of a third party reinsurance agreement during the quarter on our Canadian Individual Insurance business. The balance of the reduction was a result of MLI’s capital requirements growing faster than available capital. Sale of Life Retrocession business: Subsequent to quarter end, on July 18, 2011, we announced the sale of our Life Retrocession business as it no longer aligned with our strategy. The sale to Pacific Life Insurance Company, based in the United States, is expected to close in the third quarter of 2011, and to generate an after tax gain of approximately US$275 million. On the close of the sale, it is estimated that the MCCSR ratio for MLI will increase by approximately six points. The reduction in ongoing earnings from the sale is expected to be approximately $50 million per year and therefore not material to Manulife’s consolidated results. Third quarter 2011 – annual review of actuarial methods and assumptions: The Company expects to complete its annual review of actuarial methods and assumptions in the third quarter.While we currently cannot reasonably estimate the impact of the basis changes in the third quarter, early work suggests that our U.S. mortality table updates when completed, may result in a material impact on third quarter 2011 earnings. Preliminary indications are that this charge could be up to $700 million after-tax. Work is continuing on the review of other actuarial assumptions, and we would expect the other impacts to include both positive and negative adjustments. The work is expected to be completed in the third quarter and the actual impact is likely to differ from our early indications FINANCIAL RESULTS Second quarter 2011 net income attributed to shareholders was $490 million compared to a net loss of $2,434 million in the second quarter of 2010. Second quarter 2011 results included: · A charge of $439 million related to the direct impact of the declines in both equity markets and interest rates.The charge includes $370 million related to the annual update of fixed income ultimate reinvestment rates used in the valuation of policy liabilities.The process improvements that we have made over the last twelve months enabled us to estimate the impact of this annual assumption update at this time, rather than including it in the annual update of actuarial methods and assumptions scheduled for the third quarter. · $52 million of losses on the variable annuity guarantee liabilities that are dynamically hedged.As outlined in the Risk Management section of our Management Discussion & Analysis (“MD&A”), not all risks are hedged, including the provision for adverse deviation. · $123 million of gains from actions to reduce interest rate exposure, reflecting the impact of lower risk margins required in the valuation of policy liabilities. Lower risk margins are the result of the improved match between the asset and liability cash flows. · $217 million of additional investment gains primarily related to fixed income trading, market value increases on non-fixed income investments and asset mix changes. 3Net income in accordance with U.S. GAAP is a non-GAAP measure. See “Performance and Non-GAAP Measures” below. 2011 Second Quarter Press Release & Management’s Discussion and Analysis In addition to the items noted above, compared to the second quarter of 2010, earnings benefitted from lower new business strain due to product repositioning activities in U.S. Insurance but were dampened by an increase in dynamic and macro hedge costs.The macro hedge costs are also noted in the table below. Notable items: C$ millions (unaudited) For the quarter ended June 30 Net income (loss) attributed to shareholders $ $ ) Less direct impact of equity markets and interest rates:(a) Charges on variable annuity guarantee liabilities not dynamically hedged ) ) Charges on general fund equity investments supporting policy liabilities and on fee income ) ) Gains on macro equity hedges relative to expected costs noted below(b) - Charges on lower fixed income reinvestment rates assumed in the valuation of policy liabilities, excluding ultimate reinvestment rate assumptions ) ) Gains on sale of AFS bonds - Direct impact of equity market and interest rate movements in the quarter $ ) $ ) Charges due to lower fixed income ultimate reinvestment rate assumptions used in the valuation of policy liabilities(c) ) - Direct impact of equity markets and interest rates $ ) $ ) Net income attributed to shareholders, excluding the direct impact of equity markets and interest rates(d) $ $ Other notable items: Charges on variable annuity guarantee liabilities that are dynamically hedged(e) ) ) Expected cost of macro equity hedges (b) ) - Favourable impact on policy liabilities related to activities to reduce interest rate exposures - Investment gains primarily related to fixed income trading, market value increases on non-fixed income investments and asset mix changes 91 (a) The direct impact of equity markets and interest rates is relative to our policy liability valuation assumptions and includes changes to the interest rate assumptions.We also include gains and losses on the sale of AFS bonds as management may have the ability to partially offset the direct impacts of changes in interest rates reported in the liability segments. (b) The actual net gain from macro equity hedges was $38 million and consisted of a $104 million charge related to the estimated expected cost of the macro equity hedges relative to our long-term valuation assumptions and a gain of $142million because actual markets underperformed our valuation assumptions. (c) Fixed income ultimate reinvestment rates used to value policy liabilities are based upon a five and ten year rolling average of government bond rates.The averages include a projection of the June 30, 2011 rates for the next twelve months. (d) Net income excluding the direct impact of equity markets and interest rates is a non-GAAP measure. See “Performance and Non-GAAP Measures” below. (e) Our variable annuity guarantee dynamic hedging strategy is not designed to completely offset the sensitivity of policy liabilities to all risks associated with the guarantees embedded in these products. The profit (loss) on the hedge instruments will not completely offset the underlying (losses) gains related to the guarantee liabilities hedged for a number of reasons including changes to policyholder behavior, provisions for adverse deviation and fund performance.See Risk Management section of the MD&A below for further information. U.S. GAAP results Net income in accordance with U.S. GAAP for the second quarter of 2011 was $961 million, which was $466 million higher than our results under IFRS.The second quarter U.S. GAAP results included $237 million of realized gains on the sale of investments. As we have previously disclosed, the major differences between U.S. GAAP and IFRS in determining net income relate to the measurement of policy liabilities for in-force business, including the impact of mark-to-market accounting, the accounting for variable annuity guarantees, and differences in the accounting for new business, including the amount of 2011 Second Quarter Press Release & Management’s Discussion and Analysis acquisition costs that can be deferred.For the second quarter of 2011, the major differences were: C$ millions (unaudited) For the quarter ended June 30, 2011 Net income attributed to shareholders in accordance with IFRS $ Non-controlling interests and participating policyholders’ income under IFRS 5 Net income in accordance with IFRS $ Key earnings differences(a): For variable annuity guarantee liabilities $ Related to the impact of mark-to-market accounting and investing activities on investment income and policy liabilities under IFRS(b) compared to net realized gains or losses on investments supporting policy liabilities under U.S. GAAP(c) ) New business differences including acquisition costs ) Charges due to lower fixed income ultimate reinvestment rates assumptions used in the valuation of policy liabilities under IFRS only Other changes in actuarial methods and assumptions and other differences 16 Total earnings differences $ Net income in accordance with U.S. GAAP $ (a) Refer to the U.S. GAAP section of the MD&A below for a more detailed description of the key earnings differences. (b) Until the new IFRS standard for insurance contracts is effective, the requirements under prior Canadian GAAP for the valuation of insurance liabilities (CALM) will be maintained. Under CALM, the measurement of insurance liabilities is based on projected liability cash flows, together with estimated future premiums and net investment income generated from assets held to support those liabilities. (c) We reported gains of $239 million under IFRS compared to $175 million under U.S. GAAP.These amounts exclude the $107 million gain on the sale of AFS bonds. Total equity in accordance with U.S. GAAP4was approximately $7.5 billion higher than under IFRS as at June 30, 2011. Of this difference, approximately $6.5 billion is attributable to the higher cumulative net income on a U.S. GAAP basis with the remaining difference primarily attributable to the treatment of unrealized gains on fixed income investments which are reported in equity under U.S. GAAP, but where the investments are supporting policy liabilities, these accumulated unrealized gains are largely offset in the valuation of the policy liabilities under IFRS5. The fixed income investments have significant unrealized gains as a result of the current low levels of interest rates. Equity market risk exposure measures At June 30, 2011, for a 10 per cent decline in equity markets, it was estimated that approximately60 to 66 per cent of underlying earnings sensitivity to equity markets would be offset by hedges.This compares to approximately 59 to 65 per cent at March 31, 2011 and is ahead of the pace originally planned to achieve 60 per cent by the end of 2012.The lower end of the range assumes that the dynamic hedge assets would cover 80 per cent of the loss from the dynamically hedged variable annuity guarantee liabilities and the upper end of the range assumes the dynamic hedge assets would completely offset the loss from the dynamically hedged variable annuity guarantee liabilities. Risk reduction actions taken in the second quarter included adding $72 million of variable annuity guarantee value to our dynamic hedging strategy in Canada and adjusting the mix in our macro hedging program; we reduced $100 million of Toronto Stock Exchange (TSX) macro hedges and added $125 million of Tokyo stock price Index (TOPIX) macro hedges to better match our exposures.We shorted an additional $150 million of TOPIX equity future contracts in July. As at June 30, 2011, a 10 per cent decline in the market value of equity funds was estimated to reduce net income attributed to shareholders by between approximately $490 million and $590 4 Total equity in accordance with U.S. GAAP is a non-GAAP measure. See “Performance and Non-GAAP Measures” below. 5 Until the new IFRS standard for insurance contracts is issued and effective, the accounting policy for the Company is based on prior Canadian GAAP. 2011 Second Quarter Press Release & Management’s Discussion and Analysis million. This result is in line with the sensitivity at March 31, 2011 as the unfavourable impact of the lower equity markets in the second quarter was partially offset by the favourable impact of increased hedging. Potential impact on annual net income attributed to shareholders of a 10 per cent change to public equity markets(a),(b) (C$ millions) 10 per cent decline 10 per cent increase As at June 30 March 31 June 30 March 31 Underlying sensitivity of net income attributed to shareholders(b),(c) $ ) $ ) $ $ Impact of macro hedge assets and dynamic hedge assets assuming the change in the value of the dynamic hedge assets completely offsets the change in the dynamically hedged variable annuity guarantee liabilities ) ) Net impact assuming the change in the value of the hedge assets completely offsets the change in the dynamically hedged variable annuity guarantee liabilities $ ) $ ) $ $ Impact of assuming the change in the value of the dynamic hedge assets does not completely offset the change in the dynamically hedged variable annuity guarantee liabilities(d) Net impact assuming the change in the value of the dynamic hedge assets does not completely offset the change in the dynamically hedged variable annuity guarantee liabilities(d) $ ) $ ) $ $ Percentage of underlying earnings sensitivity to movements in equity markets that is offset by hedges if dynamic hedges · completely offset related liability changes 66
